           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                PLAINTIFF

v.                      No. 3:20-cv-90-DPM-BD

NURZHHUL FAUST, Warden,
North Central Unit, ADC, et al.                         DEFENDANTS

                                ORDER
     On de novo review, the Court adopts Magistrate Judge Deere’s
20 March 2020 partial recommendation, Doc. 6, and overrules Everett’s
objections, Doc. 17.   FED. R. CIV. P. 72(b)(3).    The objections don’t
undercut Magistrate Judge Deere’s reasoning on Everett’s initial
motion. Instead, they include many new facts about things that have
allegedly happened since then. The initial motion, Doc. 3, is therefore
denied.   But the Court directs the Clerk to file Everett’s objections,
Doc. 17, as a new motion for preliminary injunctive relief. Magistrate
Judge Deere will make a recommendation on that motion in due course.
     So Ordered.


                                  ________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                     6 April 2020
